AFFIRMED.
This is an appeal by defendant from a decree of divorce in favor of plaintiff rendered in April, 1924, requiring the defendant to pay plaintiff the sum of $600 as alimony, payable at the rate of $25 per month, the first payment to be due April 15, 1924, and a like payment on the 15th of each and every month thereafter until the full sum of $600 was paid.
On January 24, 1933, the case was dismissed, but thereafter it was reinstated on motion of plaintiff. Apparently on account of changed conditions the defendant does not desire that the decree of the lower court should be reversed so as to annul the decree of divorce, and plaintiff asks to have the same affirmed.
The decree of the lower court is, therefore, affirmed.
 *Page 1